Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-6, 11-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP 2010057606) in view of Tomita et al. (JP 2000144545).
Regarding claims  3 and 14, Nishiyama teach a yarn comprising a core yarn including a functional polymer (polylactic acid) that generates a charge by external energy and a first sheath yarn higher in hygroscopicity (cellulose fiber) than the core yarn. The first sheath yarn (pile yarns) covers at least a part of a periphery of the core yarn across an axial direction of the core yarn Nishiyama teaches the yarn used in towels, but is silent regarding the claimed yarn being antibacterial. However, it would have been obvious to one of ordinary skill in the art to create the yarn as antibacterial to help with bacteria formation. Nishiyama teaches a fabric comprising the yarn of claim 1. 
Nishiyama et al. are silent regarding the claimed second piezoelectric fiber. However, Tomita et al. teach piezoelectric fibers wherein twists are applied in opposite directions in order to affect the degree of piezoelectric affect. It would have been obvious to one of ordinary skill in the art to use the second piezoelectric fiber as taught by Tomita et al. in Nishiyama et al. in order to affect the degree of piezoelectric affect and arrive at the claimed invention. 
Regarding claim 7, the previous combination is silent regarding the first sheath covers an entirety of the periphery of the core yarn. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to cover the entirety of the periphery of the core yarn as is known in the art and given the limited number of choices. 
Regarding claims 8-9, 
Regarding claim 10, The previous combination is silent regarding the claimed core yarn being a twisted yarn. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the core yarn as a twisted yarn in order to affect properties including strength and arrive at the claimed invention. 
Regarding claim 13, Nishiyama et al. are silent regarding the claimed polyvinylidene fluoride fiber in the core. However, Tomita et al. teach polyvinylidene as an alternative of the polylactic acid fiber and it would have been obvious to one of ordinary skill in the art to use polyvinylidene fiber in the core as an alternative to polylactic acid fiber. 
Regarding claims 15-16, claim 15 recites a second antibacterial yarn like the first antibacterial yarn in that both have a core yarn including a functional polymer that generates a charge by external energy and a first sheath yarn higher in hygroscopicity than the core yarn and the sheath yarn covers at least a part of a periphery of the core yarn across an axial direction of the core yarn. Claim 15 does not recite the second yarn is different than the first yarn in composition and therefore, the cited art reads on claim 15 and also 16 in that the yarns of the cited art are considered to be arranged alternately parallel. 
Regarding claim 17, Nishiyama et al. teach a non-piezoelectric yarn woven with the first and second antibacterial yarns. 
Regarding claims 19-20, the previous combination is silent regarding the first or second cores comprising a plurality of multifilaments and is twisted. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use multifilaments in a twisted manner as is known in the art in order to improve properties including strength and arrive at the claimed invention. 
Response to Arguments
After further consideration of the IDS filed 08/09/2021, Examiner has found previously indicated claim 3 not to be allowable and claim 3 has been rejected as set forth above. The previous 35 USC 112 f rejection has been withdrawn. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/09/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789